PER CURIAM:
Our judgment in South Central Bell Telephone v. Louisiana Public Service Commission, 744 F.2d 1107 (5th Cir.1984), was vacated and the cause remanded by the Supreme Court. — U.S. —, 106 S.Ct. 2884, 90 L.Ed.2d 972 (1986). The district court judgment in this case is therefore vacated and the cause remanded for proceedings consistent with Public Service Commission of Maryland v. Chesapeake and Potomac Telephone Company of Maryland, — U.S.—, 106 S.Ct. 2239, 90 L.Ed.2d 444 (1986), and Louisiana Public Service Commission v. F.C.C., — U.S.—, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986).